Title: From George Washington to Major General Horatio Gates, 14 December 1776
From: Washington, George
To: Gates, Horatio



Dear Sir
Head Quarters [at Keiths] Decr 14th 1776

Before this comes to hand, you will have heard of the melancholy situation of our Affairs. I do not mean at this time to detail our misfortunes. With a handfull of men, compared to the Enemys Force, we have been pushed through the Jerseys without being able to make the smallest opposition & to pass the Delaware. Genl Howe is now on the other side, and beyond all question, means if possible to possess himself of Philadelphia. His Troops are extended from Penny Town to Burlington, the Main body from the best advices at the former & within the Neighbourhood of Trenton. I wish it were in my power to tell you that appearances were against his success. At present I confess they are not. But few of the Militia of this State have yet come out, except those belonging to the City, nor have I any great hope of their assistance, unless we can collect a respectable force; in such case perhaps they may turn out & afford their aid. I have heard that you are coming on with Seven Regiments. This may have a happy effect & let me entreat you not to delay a Moment in hastning to Pitts Town. You will advise me of your approaches & of the time you expect to be there, that I may meet you with an Express and inform you of your destination & such further movements as may be necessary. I expect Genl Lee will be there this Evening or to morrow, who will be followed by Genl Heath & his Division. If we can draw our Forces together I trust under the smiles of Providence, we may yet effect an important stroke, or at least prevent Genl Howe from executing his Plan. Philadelphia is now the Object of our immediate care, you know the importance of it and the fatal consequences that must attend its loss—I am persuaded no aid with you to give, will be witheld a single instance; Your arrival may prove a most happy circumstance. The Congress have adjourned to Baltimore, but previously resolved, that Philadelphia should be defended to the last extremity. Lord Stirling is going to meet Genl Lee &

concert with him a plan of Operations. I wish you to be there, and would advise you not to wait the slow march of your Troops. I have wrote to Genl Arnold to go to the Eastward on account of the Intelligence from that quarter, his presence there will be of infinite service. I am Dr Sir with great esteem Yr Most Obedt Svt

Go: Washington

